Citation Nr: 0100590	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
cystic acne.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include as 
secondary to cystic acne.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 30 percent for 
cystic acne, denied her petition to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, and denied her claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  The veteran subsequently perfected an 
appeal of that decision.

The Board notes that in a December 1998 statement the veteran 
raised a claim of entitlement to service connection for skin 
cancer of the upper lip secondary to her service-connected 
cystic acne.  This issue has not been developed by the RO and 
is referred to the RO for appropriate disposition.

The veteran submitted a medical statement and written 
argument directly to the Board in September 2000.  Because 
this evidence was submitted with a waiver of her right to 
have the RO conduct the initial review, the Board will 
consider this evidence without automatically remanding to the 
RO for initial consideration.

The veteran's claim of entitlement to a total disability 
rating for compensation purposes due to individual 
unemployability, will be addressed in the remand portion of 
this decision.






FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by the RO in a July 
1991 decision.  The veteran was notified of the decision but 
did not appeal. 

2.  The evidence added to the record subsequent to the July 
1991 rating decision, including statements of the veteran and 
medical evidence, is new and not redundant, and bears 
directly and substantially upon the specific matter under 
consideration.  

3.  The veteran's cystic acne is manifested by a one inch 
area of pitting scarring on each cheek when inactive, and 
scattered acne on each cheek when active.  


CONCLUSIONS OF LAW

1.  The RO's July 1991 rating decision, wherein the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder was denied, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 2.1103, 3.104(a) (2000).

2.  The evidence received subsequent to the July 1991 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a rating greater than 30 percent for 
cystic acne are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for cystic acne.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's claim in the 
present case was already well-grounded this aspect of the new 
law does not affect his appeal; however, in addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran herself.  Additionally, she has been provided 
with a recent VA medical examination addressing her cystic 
acne.  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary, 
and the veteran is not prejudiced by the Board's decision not 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO originally granted service connection for cystic acne 
in a November 1977 decision, assigning a 30 percent 
evaluation thereto, effective July 7, 1977.  In decisions 
dated in February 1980, August 1982, May 1990, July 1991, and 
September 1998, the RO denied the veteran an increase in the 
evaluation of her cystic acne finding no evidence of an 
increase in its severity.  The veteran perfected an appeal of 
the latter decision.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (2000) (Schedule), the RO ascertained the severity of 
the veteran's cystic acne by application of the criteria set 
forth in Diagnostic Code 7806.  Under this provision, a 
noncompensable rating is warranted for a slight impairment, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is assigned for exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the highest rating available under this provision, is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant conditions.

Under the regulations governing skin disorders, other than 
the above mentioned provision, a rating in excess of 30 
percent is only available for disfiguring head, face or neck 
scars (Diagnostic Code 7800), third degree burn scars 
(Diagnostic Code 7801), or tuberculosis luposa/lupus vulgaris 
when active (Diagnostic Code 7811).  The veteran does not 
have third degree burn scars or tuberculosis luposa/lupus 
vulgaris; consequently, these code provisions are not 
applicable to her condition.  With regard to Diagnostic Code 
7800, a 50 percent evaluation is available for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  The most recent 
VA skin examination conducted in November 1997 indicated no 
active acne was present, and that there were small pitting 
scars on each cheek.  None of the other medical evidence 
indicates a greater level of disfigurement than that listed 
in the examination report.  Accordingly, a 50 percent 
evaluation under Diagnostic Code 7800 is not appropriate.  

The veteran contends that her cystic acne has increased in 
severity warranting a rating greater than 30 percent.  She 
asserts that it causes her to avoid going out of the house 
due to embarrassment over how she looks.  Although the 
veteran asserts that her acne is repugnant, she has not 
claimed that she suffers from exfoliation, crusting, or 
exudation as a result of her condition.

Examining the medical evidence of record with the 
requirements applied by the RO in mind, the record shows that 
the veteran was given oral Tetracycline for her cystic acne, 
and has at times applied Retin-A, a topical cream to her face 
to aid in treatment.  By her own statements, and outpatient 
treatment records in the file, she is seen approximately 
every six months for treatment and monitoring of her 
condition.  In May 1998 she submitted copies of photographs 
of her face in profile from the right and left.  These photos 
show sporadic acne on the cheek area of both cheeks, with one 
large lesion on the right cheek.  These photos show no 
evidence of exfoliation, exudation, or crusting, and do not 
present an exceptionally repugnant condition.  

As noted above, the veteran underwent a VA skin examination 
in November 1997.  The examiner noted that she had no active 
lesions at the time of the examination report, but had 
pinhead, pitting scarring of both cheeks covering one inch 
areas.  The examiner diagnosed cystic acne, not active, with 
pitting scarring of both cheeks.  He did not find that her 
acne condition prevented her from working.

Considering this evidence in light of the criteria for a 50 
percent evaluation, the Board finds that the veteran's cystic 
acne more nearly approximates the criteria for a 30 percent 
evaluation.  The record contains no evidence of ulceration, 
extensive exfoliation or crusting, nor do there appear to by 
systemic or nervous system manifestations.  Additionally, 
while the veteran has stated that her acne prevented her from 
leaving the house, the photos submitted to the record and the 
observations on the VA examination report fall short of 
establishing an exceptionally repugnant condition.  
Accordingly, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for the 
next higher rating.  38 C.F.R. § 4.7 (2000).  

Preliminary review of the record reveals that the RO 
expressly decided that circumstances did not warrant referral 
of the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996). 

2. New and material evidence

The RO originally denied the veteran's claim of entitlement 
to service connection for a psychiatric disorder in July 
1991.  No appeal was perfected from this decision.  
Accordingly, this decision stands as the last final decision 
on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The Board notes that the RO considered this issue under the 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which held that new and material evidence must create 
a reasonable possibility of change in the previous decision.  
However, the United States Court of Appeals for the Federal 
Circuit (hereinafter "Circuit Court"), determined in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) that the Colvin 
standard for establishing material evidence "may impose a 
higher burden on the veteran before a disallowed claim is 
reopened."  Id. at 1363.  Accordingly, the Circuit Court 
eliminated the "reasonable possibility" element from the 
assessment of new and material evidence, and held that the 
correct standard is whether the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The evidence considered prior to the July 1991 RO decision 
consisted of the veteran's service medical records, several 
VA skin and psychiatric examination reports, VA outpatient 
treatment records, a statement by the veteran's 
hypnotherapist, and multiple statement by the veteran 
regarding the severity of her psychiatric disability and its 
relationship to her acne condition.  

Subsequent to this decision, the veteran submitted several 
medical treatises and articles regarding the relationship 
between acne and psychiatric and emotional disorders, more 
recent outpatient treatment records, a Social Security 
Administration decision awarding disability benefits to the 
veteran due to her psychiatric disorder, and a statement by a 
VA psychiatrist asserting that it was "highly likely" that 
she had bipolar disorder in service but was undiagnosed and 
untreated.  

Considering that the evidence submitted subsequent to July 
1971 includes medical evidence indicating the current 
presence of a psychiatric disorder and linking that disorder 
to her period of active service, the Board finds that the 
evidence is new and material.  Specifically, the evidence is 
new as it has not been submitted previously and documents a 
current psychiatric disability, and material since it relates 
the onset of that disorder to the veteran's period of active 
service.  Accordingly, the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and the veteran's petition to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
is granted.


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, the petition to reopen that claim is granted.

Entitlement to an increased rating for cystic acne is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a psychiatric 
disability and entitlement to a total disability rating for 
compensation purposes due to individual unemployability.  As 
noted above, the requirement that a claim be well-grounded 
prior to the duty to assist being triggered has been 
eliminated and aspects of the duty to assist itself have been 
delineated.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000).  

With regard to the veteran's newly reopened claim of 
entitlement to service connection for a psychiatric 
disability, to include service connection for a psychiatric 
disability secondary to her cystic acne, the record contains 
a statement by a VA psychiatrist averring that it is highly 
likely that her bipolar disorder began in service and was 
undiagnosed and untreated.  However, this statement appears 
to rely solely on one comment in her service medical records 
without addressing other evidence of record.  Additionally, 
in this statement, it was noted that the veteran had been 
receiving psychiatric treatment for bipolar disorder since 
1990, and other evidence indicates that she has been treated 
at the Oakland Park, Florida, and Washington, DC, VA 
facilities.  All outstanding mental health treatment records 
must be obtained.  

Turning to the veteran's total disability rating for 
compensation purposes due to individual unemployability, the 
record reveals that the veteran was deemed infeasible for 
consideration for vocational rehabilitation.  This vocational 
rehabilitation file is not of record.  Additionally, the 
Board finds that a Social and Industrial Survey of the 
veteran to assess her employability should be conducted.  
Further, the medical records used in the May 1992 SSA 
determination must be obtained.  See Holoway v. Brown, 4 
Vet.App. 454 (1993).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
the veteran's VA mental health treatment 
from 1990 to the present, from the 
Washington, DC, and Oakland Park, 
Florida, VA facilities, to specifically 
include records of all treatment provided 
by Dr. C. Jentgen at the VA Medical 
Center in Washington, D.C.   

2.  The RO should request that the 
veteran provide a list containing the 
names, locations, and dates of treatment 
of any physicians, hospitals, or 
treatment centers who provided her with 
mental health or psychiatric treatment 
from March 1972 to the present, other 
than the VA treatment in Washington, DC, 
and Oakland Park, Florida, from 1990 to 
the present, noted in the above 
paragraph.  After securing necessary 
authorizations, the RO should obtain all 
records so identified.  All responses to 
the records requests, including negative 
responses, should be associated with the 
claims file.  

3.  The RO should obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the veteran in May 
1992, to particularly include all medical 
records considered pursuant thereto, 
directly from that organization.  These 
records should then be associated with the 
veteran's claims folder.

4.  The RO should obtain the veteran's VA 
vocational rehabilitation file from 1997 
and associate it with the claims file.

5.  The RO should schedule a social and 
industrial survey of the veteran to 
assess her ability to obtain and maintain 
substantial gainful employment.  

6.  Upon completion of the above to the 
extent feasible, the RO should accord the 
veteran a psychiatric examination.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of any current 
psychiatric disability; and an opinion as 
to whether any current psychiatric 
disability is etiologically related to 
the veteran's active service and/or is 
secondary to her cystic acne.  In making 
his or her determination, the examiner 
should specifically address the 
conclusions in Dr. C. Jentgen's August 
2000 statement.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

7.  The RO must review the claims file and 
ensure that the examination is adequate, 
and that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Member, Board of Veterans' Appeals



 



